United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 9, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40938
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GERONIMO FERNANDO HUEZO-FRANCO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-215-ALL
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Geronimo Fernando Huezo-Franco appeals his conviction and

sentence for illegal reentry after deportation.

     Huezo argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional

in light of the Supreme Court’s decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Huezo’s argument concerning the

constitutionality of 8 U.S.C. § 1326(b) is, as he concedes,

foreclosed.    See Almendarez-Torres v. United States, 523 U.S.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40938
                               -2-

224, 235 (1998); United States v. Izaguirre-Flores, 405 F.3d 270,

277-78 (5th Cir.), cert. denied, 126 S. Ct. 253 (2005).

     Huezo also contends that his sentence is improper under

Blakely v. Washington, 124 S. Ct. 2531 (2004), and United States

v. Booker, 125 S. Ct. 738 (2005).   He concedes that the plain-

error standard of review applies.   Huezo has not shown that the

district court would have imposed a different sentence under an

advisory sentencing scheme.   Thus, Huezo has not shown plain

error in connection with his sentence.   See United States v.

Martinez-Lugo, 411 F.3d 597, 600-01 (5th Cir. 2005), cert.

denied, ___ S. Ct. ___ (Oct. 11, 2005) (No. 05-6242).

     The judgment of the district court is AFFIRMED.